             Case 3:13-cv-02289-MEM Document 227 Filed 08/12/20 Page 1 of 1
                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 DEMCHAK PARTNERS LIMITED
 PARTNERSHIP; JAMES P. BURGER, JR. and
 BARBARA H. BURGER; WILLIAM A. BURKE, II
 and CLARA BURKE; WILLIAM A. BURKE, III;
 EDWARD J. BURKE; DONALD G. FULLER and
 KAREN M. FULLER; RANDY K. HEMERLY;
 LAMAR R. KING; LINDA J. SCHLICK; AND
 JANET C. YOUNG, on Behalf of Themselves
 and All Others Similarly Situated,

                               Plaintiffs,

             and

 RUSSELL E. BURKETT and GAYLE BURKETT,

                               Plaintiffs-Intervenors,

             v.
                                                          Civ. No. 3:13-2289
 CHESAPEAKE APPALACHIA, L.L.C.,                           (Judge Mannion)
                               Defendant.


                                             ORDER

             Presently before the court is a Notice of Suggestion of Bankruptcy filed

by the defendants. Accordingly, this case shall be STAYED and

ADMINISTRATIVELY CLOSED.

             Defense counsel shall file a status report every One Hundred Eighty

(180) days regarding the status of the bankruptcy proceedings. Should

circumstances change prior to this time, the defendants shall inform the court

immediately.


                                                  s/ Malachy E. Mannion__
                                                  MALACHY E. MANNION
                                                  United States District Judge
DATED: August 12, 2020
13-2289-19




                                              1
